DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28, 2022, has been entered.
 	Claims 2-5, 10, 11, 19-23, and 26-43 are canceled.  Claims 48 and 49 are new.
	Claims 1, 6-9, 12-18, 24, 25, and 44-49 are pending.  Claims 7-9 and 12-18 are withdrawn.
	Claims 1, 6, 24, 25, and 44-49 are examined on the merits.

Election/Restrictions
	Upon further consideration, the election of species requirement for (a) the cancer and (b) the tumor mitochondrial antigen of the Restriction Requirement mailed December 13, 2018, has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 44, 48, and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 48, and 49 are indefinite because “kidney cancer” is a synonym for “renal cancer,” and thus it is unclear how it is listed as an alternative to “renal cancer.”  Since claim 1 is indefinite, then its dependent claims, claims 6 and 48, are rendered indefinite.  Therefore, claims 1, 6, 48, and 49 must be rejected under 35 U.S.C. 112(b).
Claim 44 recites the limitation "the antigen-presenting cell" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Parent claim 24 does not recite an antigen-presenting cell, and instead recites an “autologous dendritic cell.”  Furthermore, it is confusing that claim 44 recites a dendritic cell since parent claim 24 recites a dendritic cell (“an autologous dendritic cell”).  
Claim 49 recites the limitation "the dendritic cell" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Parent claim 25 does not recite a dendritic cell, and instead recites an “antigen-presenting cell.”

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 24, 44, 46, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2004/0214333. Previously cited) in view of Crouser (Crit. Care Med. 2009. 37(6): 2000-2009), and in light of Krissansen (US 2013/0210749).
Liu discloses compositions including an antigen-presenting cell, wherein the antigen-presenting cell is loaded with one or more antigens using any of the methods disclosed in Liu (page 3, paragraph [0021]; claim 34 of Liu).  In certain embodiments the antigen-presenting cell is a dendritic cell (page 3, paragraph [0021]; claim 37 of Liu).  According to a method disclosed in Liu, the antigen-presenting cell (APC) is loaded with one or more antigens by preparing a mixture comprising antigen-presenting cells and an antigen composition comprising one or more antigens, and then the mixture is electroporated in a manner sufficient to load the antigen composition into the antigen-presenting cells (page 1, paragraph [0010]).  This reads on the antigen-presenting cell being pulsed with the antigen composition; see paragraph [0024] on page 5 of the instant specification for the definition of the term “pulse” or “pulsing.”
The term “antigen” is used in Liu to define a molecule that provokes an immune response (paragraph [0049]).  The antigen composition may be a lysate, and the lysate can be prepared by any method known to one of skill in the art (page 2, paragraph [0010]).  These methods of lysis include freeze-thaw (paragraphs [0090]-[0091]).  In a certain embodiment, the lysate is a tumor-cell lysate (page 2, paragraph [0011]).  Liu states, “Although cells of any cancer type are contemplated by the present invention, particular examples of cancer cells include...liver cancer cells…renal cancer cells” along with other cancer cells (page 2, paragraph [0011]).  In Example 9, Liu teaches isolated dendritic cells (DC; abbreviation defined in paragraph [0003]) loaded with murine renal carcinoma (RENCA) tumor lysate (page 16, paragraph [0183]).  This serves as an example of the embodiment of Liu directed to a composition comprising an antigen-presenting cell pulsed with the lysate of renal cancer cells, and wherein said antigen-presenting cell is a dendritic cell.
The composition of Liu is an immunogenic composition since the invention of Liu is used for immunotherapy of hyperproliferative disorders (page 4, paragraph [0032]), promoting an immune response against cancer cells or a tumor (page 4, paragraph [0036]), and the antigen presenting cell is for the goal of the invention of aiding the enhancement of an immune response against an antigen (page 5, paragraph [0044]).  Therefore, Liu is comparable to instant claim 1.

Liu differs from the claimed invention (in particular, instant claim 1) in that Liu does not expressly disclose that the antigen-presenting cell is pulsed with a tumor mitochondrial protein lysate from a renal cancer, a kidney cancer, or a liver cancer.
Crouser recognizes that necrotic cells evoke potent innate immune responses (abstract).  Therefore, Crouser studied the inflammatory properties of necrotic cell components based on the hypothesis that the mitochondrial component of necrotic cells, particularly N-formyl peptides, mitochondrial DNA (mtDNA) and mitochondrial transcription factor A (TFAM), would activate human peripheral blood monocytes (abstract; page 2001, left column, first paragraph).  In the study of Crouser, HepG2 cells were induced into necrosis by freeze/thaw or by heating (page 2001, middle column, second paragraph).  Subcellular fractionation was performed in which various protein fractions, including a total mitochondrial protein fraction, along with submitochondrial particles, were prepared from the necrotic HepG2 cells (page 2001, middle column, second paragraph).  To obtain the total mitochondrial protein fraction, the mitochondrial pellet separated from the necrotic HepG2 cell suspension was lysed to obtain soluble total mitochondrial proteins (page 2001, right column, second paragraph).  As evidenced by Krissansen, HepG2 cells are liver cancer cells (paragraph [0238] of Krissansen).  Therefore, the total mitochondrial cell fraction of Crouser reads on a tumor mitochondrial protein lysate from a liver cancer.
To test the potential for immune cell activation, human peripheral blood monocytes were treated with desired concentrations of subcellular or mitochondrial fraction proteins, and the fractions of the necrotic HepG2 cells were compared in terms of promoting monocyte activation, as reflected by IL-8 release (abstract; page 2002, last paragraph; page 2004, right column, first full paragraph).  As shown in Figure 4A, the mitochondrial fraction of the necrotic HepG2 cells was the most potent inducer of IL-8 release by human peripheral blood monocytes (page 2004, right column, first full paragraph).  The observed proinflammatory effect of mitochondria was apparently mediated by one or more mitochondrial proteins (page 2004, last paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to have pulsed the antigen-presenting cell (a dendritic cell) with a tumor mitochondrial protein lysate from a liver cancer or a renal cancer (i.e. kidney cancer), specifically a tumor mitochondrial protein lysate from liver cancer cells or renal cancer cells induced to necrosis, when practicing the invention of Liu, for the predictable result of loading the antigen-presenting cell with tumor antigens as sought by Liu (paragraph [0032]), specifically tumor antigens from liver cancer or renal (i.e. kidney) cancer.  It would have been obvious to do this because the tumor mitochondrial protein lysate from liver or renal cancer cells induced to necrosis would have been expected to be “antigens” (as defined by Liu in paragraph [0049] as molecules that provoke an immune response) since Crouser found that the mitochondrial cell fraction (a mitochondrial protein lysate) from cells induced into necrosis by freeze/thaw or heating, specifically liver cancer cells (HepG2 cells), activate immune cells (human blood monocytes) which is an immune response.  There would have been a reasonable expectation of success of obtaining an antigen-presenting cell loaded with tumor antigens as sought by Liu, specifically tumor antigens from liver or renal (i.e. kidney) cancer (two embodiments of Liu closest to the claimed invention), by pulsing the antigen-presenting cell with tumor mitochondrial protein lysate from liver or renal cancer cells that had been induced to necrosis, since the tumor mitochondrial protein lysate would have been expected to comprise mitochondrial proteins which Crouser teaches as contributing significantly to the activation of immune cells (human blood monocytes), thereby comprising “antigens” as defined by Liu (paragraph [0049]).  Therefore, instant claim 1 is rendered obvious.
Regarding instant claim 48, Liu discloses that the APCs may be isolated from the subject that is to be vaccinated (page 10, paragraph [0113]).  Additionally, Liu teaches that their invention may be used in the treatment of hyperproliferative diseases including cancer (paragraph [0038]).  Thus, for the invention rendered obvious by Liu in view of Crouser (in light of Krissansen) comprising antigens from liver or renal (i.e. kidney) cancer, it would have been obvious to isolate the dendritic cell (the APC) from the subject that is to be vaccinated which is a subject having liver or renal (i.e. kidney) cancer that is being treated by the invention of Liu.  A dendritic cell from the subject having liver or renal cancer that is being treated by the invention of Liu reads on an ‘autologous dendritic cell’ from a subject having a renal cancer (i.e. kidney cancer) or a liver cancer.  As such, instant claim 48 is rendered obvious.  
Regarding instant claims 24 and 44, it would have been obvious to isolate the dendritic cell (the APC) from the subject that is to be vaccinated which is a subject having liver or renal (i.e. kidney) cancer that is being treated by the invention of Liu.  See the rejection of instant claim 48 above, in which paragraphs [0113] and [0038] of Liu are cited.  Therefore, Liu in view of Crouser (in light of Krissansen) renders obvious an immunogenic composition for a tumor in a subject, comprising an autologous dendritic cell.  Crouser also studied the effect of depleting mitochondrial N-formyl peptides in the HepG2 cells (page 2005, left column, second paragraph).  The depleted mitochondrial N-formyl peptides include COX I (i.e. COX-1), COX II (i.e. COX-2), NADH dehydrogenase 5, and NADH dehydrogenase 6 (Table 2 referred to on page 2005, left column, second paragraph).  From the results, Crouser concluded that the mitochondrial N-formyl peptides appear to be integral to the activation of human monocytes by mitochondrial proteins (page 2005, left column, second paragraph).  Therefore, Crouser states that their study provides evidence that the mitochondrial component of the cell, particularly mitochondrial membrane proteins (N-formyl peptides, TFAM), contributes significantly to the induction of the innate immune response to necrotic cells (page 2006, paragraph bridging center and right columns).  Since the mitochondrial cell fraction (a mitochondrial protein lysate) of a necrotic cell (necrotic HepG2 cell) taught in Crouser comprises COX-1, COX-2, NADH dehydrogenase 5, and NADH dehydrogenase 6, then the mitochondrial protein lysate of tumor mitochondrial protein lysate from a liver cancer or a renal cancer (i.e. kidney cancer) induced into necrosis comprises COX-1, COX-2, NADH dehydrogenase 5, and NADH dehydrogenase 6.  Therefore, in practicing the invention rendered obvious by Liu in view of Crouser (in light of Krissansen) the dendritic cell comprises tumor mitochondrial COX-1, tumor mitochondrial COX-2, tumor mitochondrial NADH dehydrogenase 5, and NADH dehydrogenase 6 molecules (these molecules are in the mitochondrial protein lysate).  As such, instant claims 24 and 44 are rendered obvious. 
Regarding instant claims 6 and 46, Liu teaches a “vaccine” which is a formulation containing their composition (loaded APCs) and which is in a form that is capable of being administered to a subject (page 9, paragraph [0112]).  Typically, the vaccine can comprise a buffered aqueous solution medium in which the composition of Liu is suspended or dissolved (page 9, paragraph [0112].  Therefore, Liu in view of Crouser (in light of Krissansen, cited as evidence) renders obvious instant claims 6 and 46.
A holding of obviousness is clearly required.

Claims 24, 44, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Birch-Machin (US 2007/0190534. Previously cited), and in light of Barbosa (Biochimica et Biophysica Acta. 2012. 1826: 238-254. Previously cited).
Liu discloses compositions including an antigen-presenting cell, wherein the antigen-presenting cell is loaded with one or more antigens using any of the methods disclosed in Liu (page 3, paragraph [0021]; claim 34 of Liu).  In certain embodiments the antigen-presenting cell is a dendritic cell (page 3, paragraph [0021]; claim 37 of Liu).  According to a method disclosed in Liu, the antigen-presenting cell (APC) is loaded with one or more antigens by preparing a mixture comprising antigen-presenting cells and an antigen composition comprising one or more antigens, and then the mixture is electroporated in a manner sufficient to load the antigen composition into the antigen-presenting cells (page 1, paragraph [0010]).  
The antigen composition may be a lysate (page 2, paragraph [0010]), and in a certain embodiment, the lysate is a tumor-cell lysate (page 2, paragraph [0011]). Liu states, “Although cells of any cancer type are contemplated by the present invention, particular examples of cancer cells include…prostate cancer cells” along with other cancer cells (page 2, paragraph [0011]).  Thus Liu teaches a composition comprising an antigen-presenting cell that is loaded with the lysate of cancer cells (e.g. prostate cancer cells).
Additionally, Liu teaches that their invention presents an improvement over the prior art because, in one embodiment, there is no need to have a particular tumor associated-antigen (TAA) or pathogenic antigen identified since the lysate contains essentially all the antigens that are present on the surface of the tumor cell or in its cytoplasm (page 4, paragraph [0032]).  Therefore, for the embodiment of Liu in which the antigen-present cell is loaded with the lysate of cancer cells (e.g. prostate cancer cells), the lysate contains essentially all the antigens of the cancer cells (e.g. prostate cancer cells).  It is well known in the art that cells, including cancer cells, comprise mitochondria.  For instance, see the abstract and page 239, first paragraph of Barbosa.  Also, in discussing the antigens of a hyperproliferative cell (which can be a tumor cell such as cancer cell, see paragraph [0052]), Liu teaches that they may be tumor associated antigens (TAA) (page 5, paragraph [0053]).  Therefore, the lysate of cancer cells (e.g. prostate cancer cells) inherently comprises tumor mitochondrial antigens.  
As such, Liu is comparable to the claimed invention in that Liu teaches a composition comprising an antigen-presenting cell (dendritic cell) that comprises tumor mitochondrial antigens.  This composition is an immunogenic composition since the invention of Liu is used for immunotherapy of hyperproliferative disorders (page 4, paragraph [0032]), promoting an immune response against cancer cells or a tumor (page 4, paragraph [0036]), and the antigen presenting cell is for the goal of the invention of aiding the enhancement of an immune response against an antigen (page 5, paragraph [0044]).  
Furthermore, Liu discloses that the APCs may be isolated from the subject that is to be vaccinated (page 10, paragraph [0113]).  Additionally, Liu teaches that their invention may be used in the treatment of hyperproliferative diseases including cancer (paragraph [0038]).  Thus, for the embodiment of Liu comprising a lysate of prostate cancer cells, it would have been obvious to isolate the dendritic cell (the APC) from the subject that is to be vaccinated which is a subject having prostate cancer that is being treated by the invention of Liu.  A dendritic cell from the subject having prostate cancer that is being treated by the invention of Liu reads on an ‘autologous dendritic cell.’  This autologous dendritic cell loaded with a lysate of prostate cancer cells (inherently comprising tumor mitochondrial antigens) is comparable to the invention of instant claim 24.  

Liu differs from instant claim 24 in that Liu does not expressly disclose that one of the tumor mitochondrial antigens is a tumor mitochondrial cyclooxygenase-1 (COX-1), cyclooxygenase-2 (COX-2), NADH dehydrogenase 5 (ND5), or NADH dehydrogenase 6 (ND6) molecule. 
Regarding the tumor associated antigens (TAA), Liu points out that the TAA may be a substance that is normally expressed by the host cell that is mutated or has altered surface expression (page 5, paragraph [0053]).
Birch-Machin discloses a cluster analysis of mutations in the mitochondrial genomes from malignant, adjacent benign and distant benign tissues from a sample of men having prostate cancer (abstract).  Through the analysis, Birch-Machin found mutations in COX1 that are clearly associated with prostate cancer (page 21, paragraph [0227]).  
Before the effective filing date of the claimed invention, for the embodiment of Liu in which the autologous dendritic cell is loaded with a lysate of prostate cancer cells, it would have been obvious to the person of ordinary skill in the art that the lysate loaded into the autologous dendritic cell comprises the mutated mitochondrial COX1 (cyclooxygenase-1) of prostate cancer disclosed by Birch-Machin.  The skilled artisan would have expected this since Birch-Machin identified a mutated mitochondrial COX1 associated with prostate cancer.  The mutated mitochondrial COX1 is directed to the embodiment of a tumor associated antigen (TAA) disclosed by Liu as being a substance that is normally expressed by the host cell that is mutated (page 5, paragraph [0053]).  Furthermore, the skilled artisan would have expected that the mutated mitochondrial COX1 is in the prostate cancer cell lysate (that is loaded into the autologous dendritic cell) since Liu teaches that the lysate contains essentially all the antigens that are present on the surface of the tumor cell or in its cytoplasm (page 4, paragraph [0032]).  Therefore, instant claims 24 and 44 are rendered obvious.
Regarding instant claim 46, Liu teaches a “vaccine” which is a formulation containing their composition (loaded APCs) and which is in a form that is capable of being administered to a subject (page 9, paragraph [0112]).  Typically, the vaccine can comprise a buffered aqueous solution medium in which the composition of Liu is suspended or dissolved (page 9, paragraph [0112].  Therefore, instant claim 46 is rendered obvious.
	A holding of obviousness is clearly required.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lebkowski (US 2006/0057129. Previously cited) in view of Jakupciak (BMC Cancer. 2008. 8: 285. 11 pages. Listed on IDS filed 1/22/17. Previously cited) and Crouser (Crit. Care Med. 2009. 37(6): 2000-2009), and in light of Krissansen (US 2013/0210749).
Lebkowski discloses dendritic cell vaccines for eliciting an immune response against tumor targets, thereby contributing to treatment of cancer (page 1, paragraph [0013]).  Immunogenic dendritic cells are loaded with one or more tumor or tissue specific antigens so as to elicit an immunogenic response against the antigens when administered to a subject (page 6, paragraph [0066]).  This can be done by pulsing the cells with antigen in peptide or protein form (page 6, paragraph [0066]).  In discussing the choice of tumor antigen, Lebkowski teaches that the antigen can be a tissue-specific antigen that is elevated in cancer, such as a mitochondrial creatine kinase (MCK, muscle cancers) (page 8, paragraphs [0085]-[0086]).  Thus Lebkowski is comparable to the claimed invention in that Lebkowski discloses an immunogenic composition comprising an antigen-presenting cell pulsed with a tumor mitochondrial antigen from a cancer (mitochondrial creatine kinase of muscle cancers), wherein said antigen-presenting cell is a dendritic cell (see paragraph [0024] on page 5 of the instant specification for the definition of the term “pulse” or “pulsing”).

Lebkowski differs from the claimed invention in that Lebkowski does not expressly disclose that the antigen-presenting cell is pulsed with a tumor mitochondrial protein lysate from a renal cancer, a kidney cancer, or a liver cancer. 
Lebkowski notes that the antigen loaded into the dendritic cells can be tissue-specific antigens that are elevated in cancer (page 8, paragraphs [0085]-[0086]) and tumor-specific antigens (page 8, paragraph [0089]).
Jakupciak discloses that mutations in the mitochondrial genome have been associated with cancer (‘Background’ section of Abstract).  Therefore, Jakupciak determined the mtDNA mutation load in the entire mitochondrial genome of 26 individuals with different early stage cancers, including kidney cancer (‘Methods’ section of Abstract).  Table 3 on page 7 lists various cancer cohort mutations in kidney cancer, including in CO I (i.e. COX-1), CytB (i.e. cytochrome B), ND1, ND4, and ND5.
Crouser recognizes that necrotic cells evoke potent innate immune responses (abstract).  Therefore, Crouser studied the inflammatory properties of necrotic cell components based on the hypothesis that the mitochondrial component of necrotic cells, particularly N-formyl peptides, mitochondrial DNA (mtDNA) and mitochondrial transcription factor A (TFAM), would activate human peripheral blood monocytes (abstract; page 2001, left column, first paragraph).  In the study of Crouser, HepG2 cells were induced into necrosis by freeze/thaw or by heating (page 2001, middle column, second paragraph).  Subcellular fractionation was performed in which various protein fractions, including a total mitochondrial protein fraction, along with submitochondrial particles, were prepared from the necrotic HepG2 cells (page 2001, middle column, second paragraph).  To obtain the total mitochondrial protein fraction, the mitochondrial pellet separated from the necrotic HepG2 cell suspension was lysed to obtain soluble total mitochondrial proteins (page 2001, right column, second paragraph).  As evidenced by Krissansen, HepG2 cells are liver cancer cells (paragraph [0238] of Krissansen).  Therefore, the total mitochondrial cell fraction of Crouser reads on a tumor mitochondrial protein lysate from a liver cancer.
To test the potential for immune cell activation, human peripheral blood monocytes were treated with desired concentrations of subcellular or mitochondrial fraction proteins, and the fractions of the necrotic HepG2 cells were compared in terms of promoting monocyte activation, as reflected by IL-8 release (abstract; page 2002, last paragraph; page 2004, right column, first full paragraph).  As shown in Figure 4A, the mitochondrial fraction of the necrotic HepG2 cells was the most potent inducer of IL-8 release by human peripheral blood monocytes (page 2004, right column, first full paragraph).  The observed proinflammatory effect of mitochondria was apparently mediated by one or more mitochondrial proteins (page 2004, last paragraph).
Additionally, Crouser also studied the effect of depleting mitochondrial N-formyl peptides in the HepG2 cells (page 2005, left column, second paragraph).  The depleted mitochondrial N-formyl peptides include COX I (i.e. COX-1), cytochrome b, NADH dehydrogenase 1, NADH dehydrogenase 4, and NADH dehydrogenase 5 (Table 2 referred to on page 2005, left column, second paragraph).  From the results, Crouser concluded that the mitochondrial N-formyl peptides appear to be integral to the activation of human monocytes by mitochondrial proteins (page 2005, left column, second paragraph).  Therefore, Crouser states that their study provides evidence that the mitochondrial component of the cell, particularly mitochondrial membrane proteins (N-formyl peptides, TFAM), contributes significantly to the induction of the innate immune response to necrotic cells (page 2006, paragraph bridging center and right columns).  
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have used any of the mutated mitochondrial proteins associated with kidney cancer as found by Jakupciak, including mutated mitochondrial COX-1, cytochrome B, ND1, ND4, and ND5, as the antigen that is loaded in the dendritic cells of the invention of Lebkowski, for the predictable result of obtaining a dendritic cell vaccine for treating cancer.  It would have been obvious to have substituted the tumor-specific antigen that is loaded into dendritic cells of Lebkowski with any of the mutated mitochondrial proteins associated with kidney (i.e. renal) cancer as found by Jakupciak, for the predictable result of obtaining a dendritic cell vaccine for treating cancer, specifically renal (i.e. kidney) cancer.  There would have been a reasonable expectation of success in doing this since such mutated mitochondrial proteins are tumor-specific and thus speak to the embodiment of tumor-specific antigens for the invention of Lebkowski at page 8, paragraph [0089], and since Lebkowski teaches that their invention is not limited to the tumor targets as disclosed in Lebkowski (page 8, paragraph [0093]). 
Further still, it would have been obvious to the person of ordinary skill in the art to have done this by pulsing the dendritic cell with a tumor mitochondrial protein lysate from a renal cancer (i.e. kidney cancer), specifically a tumor mitochondrial protein lysate from renal cancer cells induced to necrosis, when practicing the invention of Lebkowski.  It would have been obvious to do this because the tumor mitochondrial protein lysate from renal cancer cells induced to necrosis would have been expected to comprise the mutated mitochondrial COX-1, cytochrome B, ND1, ND4, and ND5 (as disclosed in Jakupciak) and elicit an immune response (thus being immunogenic) since Crouser found that the mitochondrial cell fraction (a mitochondrial protein lysate) from cells induced into necrosis by freeze/thaw or heating, activate immune cells (human blood monocytes) which is an immune response.  There would have been a reasonable expectation of success of obtaining immunogenic dendritic cells loaded with tumor or tissue specific antigens as sought by Lebowski (paragraph [0066]) by pulsing the dendritic cells with tumor mitochondrial protein lysate from renal cancer cells that had been induced to necrosis, since the tumor mitochondrial protein lysate would have been expected to comprise the mitochondrial proteins which Crouser teaches as contributing significantly to the activation of immune cells (human blood monocytes), specifically including the mutated mitochondrial proteins (COX-1, cytochrome b, ND1, ND4, and ND5) which are specific to renal cancer as taught in Jakupciak.  Therefore, instant claim 1 is rendered obvious.
A holding of obviousness is clearly required.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lebkowski, Jakupciak, Crouser, and Krissansen as applied to claim 1 above, and further in view of Barbera-Guillem (US 2001/0033839. Previously cited).
As discussed above, Lebkowski in view of Jakupciak and Crouser (in light of Krissansen, cited as evidence) renders obvious claim 1.  However, the references differ from claim 6 in that they do not expressly disclose that the composition comprising a dendritic cell pulsed with a tumor mitochondrial protein lysate from renal cancer further comprises a buffered medium.  
Barbera-Guillem discloses vaccines (abstract).  In one example, Barbera-Guillem discloses a composition comprising micelles comprised of tumor-associated antigen for use in a vaccine (page 11, paragraph [0053]).  The tumor-associated antigen is obtained by lysing the tumor cells and obtaining a filtered lysate that is extruded through a filter of a pore size which induces micelle formation comprising tumor cell membrane fragments and other cellular components in the lysate, including mitochondria (page 11, paragraph [0053]).  Barbera-Guillem teaches buffered saline solutions as a pharmaceutically acceptable carrier for a vaccine which facilitate the administration of the vaccine to an individual (page 4, paragraph [0022]).  
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have administered the composition rendered obvious by Lebkowski in view of Jakupciak and Crouser (and in light of Krissansen) in a pharmaceutically acceptable carrier, specifically a buffered saline solution.  One of ordinary skill in the art would have been motivated to do this since it would have facilitated the administration of the vaccine for the treatment of cancer as sought by Lebkowski.  There would have been a reasonable expectation of success in providing the dendritic cells in a buffered saline solution since an isotonic buffer was suitable for the precursor of the dendritic cells of the invention of Lebkowski (page 5, paragraph [0051]).  Therefore, instant claim 6 is rendered obvious.
	A holding of obviousness is clearly required.

Response to Arguments
Applicant’s arguments, filed June 28, 2022, with respect to the rejection under 35 U.S.C. 103 of claims 1 and 6 as being unpatentable over Liu in view of Jakupciak and Voo, the rejection under 35 U.S.C. 103 of claim 1 as being unpatentable over Lebkowski in view of Jakupciak and Voo, the rejection under 35 U.S.C. 103 of claim 6 as being unpatentable over Lebkowski, Jakupciak, and Voo and further in view of Barbera-Guillem, the rejection under 35 U.S.C. 103 of claims 24 and 44 as being unpatentable over Lebkowski in view of Birch-Machin, and the rejection under 35 U.S.C. 103 of claim 46 as being unpatentable over Lebkowski and Birch-Machin and in further view of Barbera-Guillem, have been fully considered and are persuasive.  
In particular, Applicant’s arguments with respect to Voo are persuasive.  Applicant cites a passage on page 5924 of Voo (mistakenly referred to as page 5923), specifically the paragraph spanning columns 1 and 2, for disclosing that the cytochrome b peptide in human melanoma was determined to be derived from the cytoplasm, not the mitochondrion, because the protein lysate isolated from mitochondria was incapable of stimulating T cells when pulsed on antigen-presenting cells.  Therefore, Voo would not have led the skilled artisan to pulse an antigen-presenting cell with a tumor mitochondrial protein lysate.  Therefore, the rejections relying on Voo, specifically the rejection under 35 U.S.C. 103 of claims 1 and 6 as being unpatentable over Liu in view of Jakupciak and Voo, the rejection under 35 U.S.C. 103 of claim 1 as being unpatentable over Lebkowski in view of Jakupciak and Voo, and the rejection under 35 U.S.C. 103 of claim 6 as being unpatentable over Lebkowski, Jakupciak, and Voo and further in view of Barbera-Guillem, have been withdrawn.  
The amendment of claim 24 requiring an autologous dendritic cell has overcome the rejection under 35 U.S.C. 103 of claims 24 and 44 as being unpatentable over Lebkowski in view of Birch-Machin, and the rejection under 35 U.S.C. 103 of claim 46 as being unpatentable over Lebkowski and Birch-Machin and in further view of Barbera-Guillem.  Lebkowski discloses that the dendritic cells of their invention are made from a common stem cell line, not from the patient’s own blood, addressing the issues of current dendritic cell vaccines that are made from a patient’s own peripheral blood mononuclear cells (paragraphs [0030]-[0031]).  Thus Lebkowski does not teach a composition comprising an autologous dendritic cell, nor would it have been obvious to substitute the dendritic cell of Lebkowski with an autologous dendritic cell as Lebkowski requires dendritic cells made from stem cells.  Therefore, the rejection under 35 U.S.C. 103 of claims 24 and 44 as being unpatentable over Lebkowski in view of Birch-Machin, and the rejection under 35 U.S.C. 103 of claim 46 as being unpatentable over Lebkowski and Birch-Machin and in further view of Barbera-Guillem, have been withdrawn.
However, Applicant’s arguments are unpersuasive with respect to the rejection under 35 U.S.C. 103 of claims 24, 44, and 46 as being unpatentable over Liu in view of Birch-Machin, and in light of Barbosa.  Applicant points out that Birch-Machin refers to mitochondrial mutations only as potential cancer biomarkers, and does not consider using them in an immunogenic composition or vaccines.  Applicant asserts that simply because a mutation is a cancer biomarker, does not mean or imply that the mutated protein itself is immunogenic.  However, Liu would have led the skilled artisan to expect that the mutated mitochondrial COX-1 of prostate cancer as taught in Birch-Machin would have served as a tumor antigen.  In particular, Liu points out that the tumor associated antigens (TAA) may be a substance that is normally expressed by the host cell that is mutated or has altered surface expression (paragraph [0053]); this would have led to the expectation that the mutated mitochondrial COX-1 associated with a cancer (prostate cancer) taught by Birch-Machin is a tumor associated antigen for use in the Liu invention.  Therefore, claims 24, 44, and 46 remain rejected over Liu, Birch-Machin, and Barbosa.   
Additionally, upon further consideration, new grounds of rejection are made in view of Crouser.

Conclusion
Claims 25, 45, and 47 are allowed.
Claims 1, 6, 24, 44, 46, 48, and 49 are not allowed.  Claim 49 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/            Examiner, Art Unit 1651